      Case 2:20-cv-01472-BWA-KWR Document 35 Filed 08/21/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


6315 MAGAZINE, LLC                                                  CIVIL ACTION

VERSUS                                                              NUMBER: 20-1472

FLOT NOLA, LLC, BOUYANCE, INC.,                                     SECTION: M (4)
THE FLOAT CONFERENCE, L.L.C.,
RESET, L.L.C. INTERNATIONAL
THERAPEUTIC FLOATATION
CONFERENCE, L.L.C., CECIL
ROBEBUCK, AND LYDIA BREIGHNER


                                          JUDGMENT

        In accordance with the Court’s Order and Reasons (R. Doc. 34);

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s RICO claims under 18

U.S.C. § 1962 (c) & (d) are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court declines to

exercise supplemental jurisdiction over Plaintiff’s pendent state-law claims, and those claims are

DISMISSED WITHOUT PREJUDICE.

       New Orleans, Louisiana, this 21st day of August, 2020.


                                                     ____________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE
